Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
the following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a spatial feeding end-fire array antenna based on electromagnetic surface technologies, comprising inter alia: a primary feed, configured to transmit and/or receive electromagnetic waves; and a single-layer and/or multi-layer medium-metal combination surface, configured to convert the electromagnetic waves emitted from the primary feed to an end-fire focused beam, or to concentrate space waves received in an end-fire direction into the primary feed, wherein, the single-layer and/or multi-layer medium-metal combination surface has a thickness that is equal to or less than one percent of working wavelength of the antenna, wherein, the antenna forms the focused beam in the end-fire direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JOSEPH J LAUTURE/           Primary Examiner, Art Unit 2845